Dear Mr. Tureau:
You have requested an opinion of this office as to whether the parish seat of Ascension Parish may be moved before a courthouse and other facilities are constructed at the new location.
Under Louisiana law the parish seat has always been considered the focal point of the parish at which "the affairs of the parish are to be administered" La.-A.G. Opinion 79-21.
Various state statutes make mention of the parish seat:
R.S. 33:1236(47) Powers of parish governing authorities.
      To open and maintain such offices and sub-offices as may be required for the performance of the duties of parish officials and employees, however, offices must be maintained at the parish seat . . .
      R.S. 33:1651 Treasurer, election and term; location of office; removal for cause.
      . . . The office of the parish treasurer shall be located at such site as may be designated by the local governing authorities; however, the parish treasurer shall also maintain an office at the parish seat . . .
R.S. 33:4715 Providing parish courthouse and jail.
      The police jury of each parish shall provide a good and sufficient courthouse, with rooms for jurors, and a good and sufficient jail, at such place as they may deem most convenient for the parish at large, provided that when the seat of justice is established by law, they shall not have power to remove it.
R.S. 40:19 Domicile of parish health unit.
      All parish health units shall have their legal domicile in the parish seat of its particular parish.
From a review of these statutes it can been seen that by law certain offices are required to be located at the parish seat.  If the "parish seat" is moved without the above offices already in place then these statutes, among others, would be violated.
In summary the parish seat cannot be moved until suitable facilities are available at the new location.  If you have any further need of this office please feel free to contact us.
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: ROBERT L. COCO Staff Attorney